Citation Nr: 0529798	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

By rating decision in January 2002, the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) granted service connection for PTSD.  The veteran filed 
a claim for an increased rating for PTSD, in conjunction with 
his claim for a TDIU, in June 2002.

This appeal come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of 
which denied a claim of entitlement to a disability rating in 
excess of 30 percent for the service-connected PTSD and a 
claim of entitlement to a TDIU.

The Board remanded this case in January 2004 and January 2005 
for additional development.  The requested development has 
been.

By letter dated in December 2003, the Board notified the 
veteran and his representative that a motion filed in the 
same month by the representative to have the appeal advanced 
on the docket had been granted.  38 U.S.C.A. § 7107(a)(2)(B) 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The service-connected PTSD is shown to produce 
occupational and social impairment with reduced reliability 
and productivity; deficiencies in most of the areas of work, 
family relations, school, judgment, thinking, or mood.

3.  The veteran's service-connected disabilities are not 
shown to render him unable to secure or follow substantially 
gainful occupation consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 50 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

In this case, VA provided notice complying with all four 
elements by means of VCAA letters issued in June 2002 
(addressing the TDIU issue), and January 2004 (addressing 
both issues).  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  In this case, some VCAA notice was given after 
the initial decision.  Delayed notice is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Here, the veteran had the opportunity to 
have his claim readjudicated after the notice, and 
opportunity to submit additional evidence and argument.

VA has provided him with the requisite notice, which means 
that he has been given "a meaningful opportunity to 
participate in the adjudication process."  Short Bear v. 
Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 2005); 
Mayfield v. Nicholson.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal and has obtained 
medical opinions, felt to be necessary for an equitable 
resolution of this appeal.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the matters on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matters on 
appeal.  The appeal is thus ready to be considered on the 
merits.

I.  Entitlement to a disability rating in excess of 30 
percent for PTSD

On VA PTSD examination in December 2001, the veteran 
complained of "being shaky" and having sleep disturbances, 
as well as nightmares and flashbacks about once a month. The 
veteran also reported being anxious and having intrusive 
thoughts, with no "aggravant" for his anxiety, which was 
relieved somewhat "by taking some medication."  The veteran 
stated that he was easily startled and was hypervigilant, and 
that he did not like to be in crowds.

His temper was good and he did not isolate himself.  He 
reported feeling down at times and feeling like he had no 
interest or energy.  However, he reported good appetite and 
fair concentration and denied crying spells or episodes, as 
well as any suicide attempts and any present or past problems 
with drugs and alcohol.  He had never seen a psychiatrist, 
but his family doctor had prescribed medications, which 
helped some.

The veteran reported combat experience and having been 
awarded two Purple Hearts.  He reported that he had worked 
for the U.S. Postal Service as a letter carrier for 32 years, 
having retired in 1980.  Regarding social activities, he said 
that he lived with his wife and that he did some chores 
around the house but that, because of his physical health, he 
could not do much.  He had some friends and he used to fish 
and hunt, but did not do it anymore.  He said that he went to 
church.  He reported no legal issues and a high school 
education.

It was noted that the veteran was able to provide for his own 
routine self care and that he had some social relationships 
but decreasing recreational and leisure pursuits.  Mental 
status examination revealed an alert, cooperative individual 
who was neatly dressed and answered questions and volunteered 
some information.  There were no loosened associations or 
flight of ideas, as well as no bizarre motor movements or 
tics.  His mood was a bit tense, but the affect was 
appropriate and there were no homicidal or suicidal 
ideations, delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was fully oriented (times three) and his 
remote and recent memory was "good."  Insight and judgment 
appeared to be adequate, as was his intellectual capacity.

The examiner noted that the veteran did experience and 
witness extremely traumatic events that included actual or 
threatened death or serious injury to himself and to others, 
which he had been re-experiencing in the past month in the 
form of nightmares, flashbacks, and intrusive thoughts.  He 
avoided things that reminded him of the event, had had some 
decrease in interest and hobbies, felt somewhat detached from 
others, and had a sleep disturbance.  He was anxious, 
hypervigilant, and easily startled.  These problems had 
interfered with his work and social activities and caused 
distress.  The veteran reported that his symptoms made things 
unbearable at times and had tried to make a recluse out of 
him.  PTSD was diagnosed and a Global Assessment Function 
(GAF) score of 64 with moderate symptoms but persistent 
anxiety and sleep disturbance was assigned.  The examiner 
further noted that the veteran's general prognosis was fair 
and that he seemed to be handling things as he had for many 
years.

On VA PTSD re-examination by the same VA mental health expert 
in September 2002, the veteran stated that he had had 
problems for over 30 years and that sometimes this bothered 
him.  He reported a sleep disturbance, with nightmares, two 
to three times a week and interrupted sleep.  He also 
reported flashbacks two to three times a week, and intrusive 
thoughts, and being anxious, easily startled by sudden 
unexpected noised, hypervigilant, and uncomfortable in 
crowds.  He said he was short tempered, avoided things on TV 
about combat and the military, and stayed to himself.  He 
indicated that his appetite was good, concentration was fair, 
and that he cried only occasionally.  He again denied any 
suicide attempts or panic attacks, as well as any present or 
past problems with drugs and/or alcohol.

The veteran again denied any inpatient or outpatient 
psychiatric treatment, stating that medication prescribed by 
his family doctor continued to help him.  He continued to 
live with his wife, and did only a few chores around the 
house due to his physical problems.  He had friends but no 
longer fish and hunt.  Instead, he sat on his porch and fed 
the squirrels most days.  He again reported that he went to 
church.

Regarding the veteran's current psychosocial level of 
functioning, the examiner stated that the veteran, a 78-year 
old individual, was retired, did limited chores around his 
house, had poor physical health, and had some social 
relationships and limited recreational and leisure pursuits.  
Mentally, he was alert, cooperative, neatly dressed, quite 
friendly and outgoing, and answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas and no bizarre movements or tics.  The mood was calm, 
but friendly.  The affect was appropriate and there was no 
homicidal or suicidal ideation, but he reported nightmares, 
flashbacks, and intrusive thoughts.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three and had good remote and recent 
memory.  Insight and judgment appeared to be adequate, as 
well as his intellectual capacity.

PTSD was again diagnosed and a GAF score of 53, with "social 
impairment difficulty in interacting with others," was 
assigned.  The examiner also opined that the veteran was 
capable of managing his own financial affairs.  

The January 2004 Board remand was issued to give the VA 
examiner an opportunity to review the veteran's claims folder 
and comment on whether his review altered any of the findings 
in his September 2002 examination.

In an August 2004 addendum to his September 2002 examination 
report, the VA examiner stated that, having now reviewed the 
veteran's claims file, "the [PTSD] diagnosis stands as given 
and his GAF stands as was given in the exam of September ... 
2002."

VA outpatient medical records dated between 2002 and 2004 
reveal treatment for a variety of physical ailments, to 
include severe chronic obstructive pulmonary disease (COPD), 
peripheral vascular disease, with claudication, hypertension, 
osteoporosis, cardiomyopathy, a large hernia, and 
sensorineural hearing loss, but no psychiatric treatment.  
They do reveal several subjective complaints of depression, 
which was, however, deemed to be "stable" in September 2003 
and March 2004.  In September 2004, the veteran refused to 
obtain counseling, choosing to "defer it for now."

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Code 9411.  Under this 
formula, a rating of 30 percent is warranted for PTSD when 
shown to result in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent schedular rating is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) schedular rating is warranted when 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

The veteran's GAF scores of 64 and 53 indicate mild or 
moderate impairment.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.  

The most recent GAF score indicates an increase in 
symptomatology and contemplates moderate difficulty in 
occupational and social functioning.  The examinations and 
treatment records show disturbance of the veteran's mood, and 
motivation.  While the veteran does not meet all of the 
criteria for a 50 percent rating, his disability approximates 
the overall criteria for that evaluation.  38 C.F.R. §§ 4.7, 
4.21 (2005).

A veteran needs not meet all the criteria enumerated under 
Section 4.130 in order for him to be entitled to a specific 
rating, as the symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  Therefore, 
because the veteran does meet most of the criteria for a 
rating of 50 percent, that evaluation is granted. 

Turning to the criteria for a 70 percent rating, the veteran 
has not been shown to have deficiencies in the area of work.  
He was able to work for the same employer for 32 years 
without reported impairment from PTSD.  He recently stopped 
part-time employment, and reported that this was due to 
"health."  The veteran has significant non-service-
connected physical disability.  It has not been reported that 
PTSD played a role in causing him to stop this employment.

The veteran has remained married to his spouse of many years, 
and no other impairment in the area of family relationships 
has been reported.  The veteran has not attempted recent 
schooling, and no deficiency has been reported in this area.  
He has also been found to have no impairment in the area of 
judgment.  While he arguably has deficiencies in mood, as 
shown by the findings of depression; he does not have 
deficiencies in most of the areas needed for a 70 percent 
rating.

There is no evidence that this case presents an exceptional 
or unusual disability picture that would warrant referral for 
extraschedular consideration, as provided by 38 C.F.R. 
§ 3.321(b)(1).  Specifically, it is noted that the veteran 
has not claimed, nor has the evidence shown, that the 
service-connected PTSD has caused frequent periods of 
hospitalization.  While he has claimed that it has markedly 
interfered with his employment, to the point that he is 
unemployable, the record does not support this allegation (as 
discussed in other parts of this decision), as it is evident 
that it is because of a combination of his multiple 
disabilities (most of which are not service-connected, as 
will be more thoroughly discussed later in this decision) 
that he has difficulty securing and maintaining gainful 
employment.

Accordingly, the Board has determined that it is not 
necessary to refer the veteran's claim for an increased 
rating for his service-connected PTSD to the Under Secretary 
for Benefits, or the Director of VA's Compensation and 
Pension Service, for extraschedular consideration. 

In reaching this decision, the Board has resolved reasonable 
doubt in the veteran's favor.  The evidence is not so evenly 
balanced as to warrant an evaluation in excess of 50 percent.

II.  Entitlement to a TDIU

In his Veteran's Application for Increased Compensation Based 
on Unemployability, VA Form 21-8940, received at the RO in 
June 2002, the veteran wrote "N/A" in the spaces reserved 
for responses to the questions asking the date when his 
disability affected full time employment and the date when he 
became too disabled to work.  He also indicated in that form 
that he retired on December 29, 1980, his occupation during 
that year having been a mail carrier for the U.S. Postal 
Service.  He also reported having worked on a part-time basis 
between the years 1995 and 2000 delivering airline tickets 
for a business in North Carolina.

In his VA Form 21-8940, the veteran also answered "yes" to 
the question of whether he had left his last job because of 
his disability, and denied having tried to obtain employment 
since becoming too disabled to work.  He reported a high 
school level of education, with no subsequent education or 
training, and stated that his nerves, "bones with 
arthritis," and breathing problems due to emphysema, for 
which he had to be on oxygen full time, kept him going to 
doctors regularly, and that his "PTSD with anxiety and 
nerves," plus his "aches and pains," prevented him from 
holding a job.

Other documents in the file confirm the veteran's report of 
having retired from the U.S. Postal Service after working as 
a postal carrier for 32 years.  Additionally, his most recent 
employer from North Carolina confirmed, in a Request for 
Employment Information in Connection with Claim for 
Disability Benefits form, VA Form 21-4192, received at the RO 
in July 2002, that the veteran worked every other week with 
another part-time worker between August 1993 and January 
2001, and that he had stopped working there due to "his 
health."

On VA joints examination in September 2002, the veteran 
reported having a shrapnel fragment embedded in his right 
shoulder, complained of constant pain in his right shoulder 
and stated that he believed that he had arthritis in the 
shoulder but that there really were not any flare-ups 
anymore.  He stated that he was right-hand dominant.  He 
denied use of crutches, braces, canes, or corrective shoes, 
as well as episodes of dislocation of the shoulder.  There 
was no inflammatory arthritis.  He reported having retired in 
1980 and said that he was currently not working at all.  He 
was sedentary and used oxygen to help him breath all the 
time.

Physical examination of the veteran's right shoulder revealed 
forward elevation, abduction, and internal rotation to 90 
degrees each, and external rotation to 20 degrees.  
(According to Plate I of 38 C.F.R. § 4.71, full shoulder 
forward elevation and full shoulder abduction are 
accomplished from zero to 180 degrees each. 

All movements of the right shoulder were reported to cause 
pain, but it was noted that there was no fatigue, nor 
weakness or lack of endurance.  Also, there was no ankylosis, 
inflammatory arthritis, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The diagnosis was listed as shrapnel 
fragment wound, right shoulder, with residuals.

On VA muscle examination in September 2002, the examiner 
noted that the wound to the right shoulder (muscle group III) 
was stable and that there were no associated injuries to 
other bony structures, nerves, or vascular structures.  The 
veteran only had residual muscle pain.  He had a circular 
scar of 3 mm in diameter, but no tissue loss and no 
adhesions, nor bone, joint, tendon, or nerve damage.  There 
was no muscle strength loss and no muscle herniation.  The 
diagnosis was shrapnel fragment wound to the right shoulder, 
involving muscle group III.

On VA scars examination, also in September 2002, the examiner 
noted that the veteran had a residual scar above the left 
eyebrow of approximately one inch in length.  It was well 
healed and had normal texture, with no adherence.  It was 
slightly tender, but there was no ulceration or breakdown, 
elevation or depression, underlying tissue loss, nor 
inflammation, edema, or keloid.  The color of the scar was 
the same as the color of the surrounding skin.  The scar did 
not produce any significant disfigurement or limitation of 
motion.  The diagnosis was listed as a one-inch scar above 
the left eyebrow without disfigurement.

The governing regulations provide that a total disability 
rating based on individual unemployability due to service-
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16.

Advancing age or intercurrent disability, may not be used as 
a basis for a total disability rating."  38 C.F.R. § 4.19 
(2005).

The regulations further provide that if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; and if there are two or more disabilities, at least 
one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For purposes of 38 C.F.R. § 4.16(a), disabilities of a common 
etiology or accident are considered a single disability.

The veteran is service-connected for PTSD, currently rated as 
50 percent disabling; diminished range of motion of the right 
shoulder due to shrapnel wound, currently rated as 20 percent 
disabling; residuals of shrapnel wound to the right shoulder, 
with retention of foreign body, involving muscle groups III 
and IV, currently rated as 10 percent disabling; and scars on 
the left eyebrow and right shoulder, currently rated as zero 
percent disabling.  The combined disability evaluation, for 
compensation purposes, is 60 percent.  38 C.F.R. § 4.25.

The veteran's service connected disabilities are arguably of 
a common etiology, and he thus meets the percentage 
requirements of 38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).

Accordingly, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

The above notwithstanding, the sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough, as a high rating is, in itself, a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  Therefore, the question to be answered in TDIU 
cases is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, supra.

The veteran has as discussed earlier in this decision, of 
other physical ailments that include severe COPD, which he 
has specifically referred to as emphysema and indicated that 
it requires him to be on oxygen all the time, as well as 
peripheral vascular disease, with claudication, hypertension, 
osteoporosis, cardiomyopathy, and sensorineural hearing loss.  
None of these disabilities are service connected.

The veteran has been provided a GAF for PTSD, that indicates 
only moderate industrial impairment, and the evidence does 
not document that it interfered with his previous employment.  
With regard to the right shoulder disability, the veteran was 
found to have no muscle function loss, and has been assigned 
a relatively low disability evaluation.

The VA medical examinations that were conducted in September 
2002 revealed that, while the shoulder is painful, it is 
essentially stable and no more than 20 percent disabling.  
They also showed that the muscle damage to that shoulder, as 
well as the service-connected scars of the shoulder and left 
eyebrow, were all stable as well.

Thus, it is evident that, while the veteran's service-
connected disabilities produce some degree of social and 
industrial impairment in him, as fully recognized by the 
ratings currently assigned for three of the disabilities, 
they do not render him unemployable per se, that is, they do 
not render him unable to secure or follow substantially 
gainful occupation.

The veteran retired in 1980, after having worked for 32 years 
for the U.S. Postal Service, and thereafter worked on a part-
time basis delivering airline tickets until January 2001, at 
which time that former employer has said that he left due to 
"his health."  While the veteran has claimed that the 
disabilities that render him unemployable include his joint 
problems (presumably including his right shoulder 
disabilities) and PTSD, the competent evidence in the file 
does not support a finding of unemployability due to service-
connected disability.  

The veteran has acknowledged that other disabilities, which 
are not service-connected, contribute to his industrial 
impairment, and it appears that that is the case, 
particularly in regards to his COPD, which he says requires 
his using an oxygen tank all the time and VA has 
characterized as "severe."
 
Thus, after carefully weighing all the evidence of record, 
the Board finds that the veteran is not unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.

In view of the above, the Board concludes that the weight of 
the evidence is against the claim for entitlement to a TDIU.  
The appeal must accordingly be denied. 


ORDER

A disability rating of 50 percent for PTSD is granted.

A TDIU is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


